Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-23 are pending in the instant application and are examined on the merits herein.
Priority
The application is a continuation of application 17/190658, now abandoned, filed on 3/3/2021, which is a continuation of application 16/939390, now abandoned, filed on 7/27/2020, which is a continuation of application 15/657470, now abandoned, filed on 7/24/2017, which is a continuation of application 14/051938, filed on 10/11/2013, now US 9,770407, which is a continuation of application 12/571039, filed on 9/30/2009, which is a continuation of application 11/542520, filed on 10/2/2006, which claims benefit to provisional application US 60/722692, filed on 9/30/2005.

Information Disclosure Statement
The information disclosure statement (IDS) dated 5/18/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-23 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “A method of treating…seizure patterns in a comprising,…”. This preamble renders the claim and its dependents indefinite because it is unclear to what “in a comprising” is referring.
Claim 1 recites, “the composition”. There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12 and 23 recite, “the human”. There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite, “the daily dosage”. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 depends on itself, which renders the claim indefinite because it is unclear how claim 5 limits claim scope.
Claims 1, 12 and 23 recite, “for example”. The term "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.
Claims 1, 12 and 23 recite, “…in a regular dosage of about 65%-75%, …” or  “…in a daily dosage of about 65%-75%, …”. The recitation of the percentage of a particular dosage being administered without recitation of what the total dosage should be renders the metes and bounds of the claims unclear.
Claims 1, 12 and 23 recite, “about several hours”. The term “several” is a relative term, which is indefinite by itself and when modified by the term ”about” without any description of the variance implied by “about” renders the metes and bounds of the claim unclear. The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 112—Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejected claims recite specific physiologically acceptable fluids. However, the rejected claims depend from either claim 8 or 19, wherein a species of physiologically acceptable fluid already limits the scope of the base claim. Hence claims 9, 10, 20 and 21, cannot further limit the already established specific physiologically acceptable fluid in claim 8 or 19, by reciting a different species of physiologically acceptable fluid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-23 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 29 of Cloyd et al. (US 9,770,407).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant method is an obvious variant of the composition of Cloyd 407, when considering the claims of Cloyd 407, in light of the explicit use of the composition and descriptions of claim terms in the specification of Cloyd 407. Specifically, Cloyd 407 claims a composition meeting all structural requirements of the instant administered composition, except for explicit recitation of the species of “pharmaceutically acceptable fluid”. Moreover, the claim 29 of Cloyd 407 defines a dosage regimen for the claimed composition where said composition is intravenously administered every 6 hours. It would be obvious that when a dose is administered every 6 hours that the number of daily doses would be 4. Further it would be obvious to one of ordinary skill that the overall daily dose should total 100% of the desired dose, hence, when performing 4 infusions, each infusion dose would be adjusted to be 25% of the total daily dose, rendering instant claims 36 and 47 obvious. With respect to the interpretation of “pharmaceutically acceptable fluid” Cloyd 407 provides guidance in the abstract that, “acceptable fluid includes sterile isotonic water, Ringer's lactate, D5W (5% dextrose in water), physiological saline”, which renders the instant species of “pharmaceutically acceptable fluid” obvious. With respect to the specific requirements of the instant method that the composition is administered to treat partial seizures, epilepsy, etc. and that infusion occurs over about 30, or 15 or 2-5 or 5 minutes, the instant method is an obvious extension of the use of the composition of Cloyd 407 because Cloyd 407 exemplifies infusion administration over 10 minutes to treat a subject in need of carbamazepine (CBZ). (Example 3) Cloyd 407 defines that subjects in need of carbamazepine include subjects suffering from partial seizures with complex symptoms (psychomotor, temporal lobe epilepsy), generalized tonic-clonic (grand mal) seizures, mixed seizure patterns or other partial or generalized seizures. CBZ is also indicated for trigeminal neuralgia (tic douloureux) such as treatment of pain associated with true trigeminal neuralgia and bipolar disorders. CBZ is also beneficial in glossopharyngeal neuralgia. Other uses include treatment of neurogenic diabetes insipidus; certain psychiatric disorders, including schizoaffective illness, depression, agitation, behavioral disturbances related to dementia, resistant schizophrenia, and dyscontrol syndrome associated with limbic system dysfunction; alcohol withdrawal; fibromyalgia; neuropathy; status epilipticus; and refractory seizure disorders. (Col. 7) Cloyd 407 discloses that preferably, the period of infusing occurs over about 5 to about 60 minutes, more preferably over 30 minutes and still more preferably over 5 minutes, hence given this guidance and the exemplified infusion period of 10 minutes, the instant infusion period limitations are obvious over Cloyd 407. (Col. 4)
It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (MPEP § 804(II)(B)(2)(a))

Claims 1-23 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-57 of Cloyd et al. (US 9,629,797).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant method of treatment and the method of treatment of Cloyd 797 are obvious variants of one another. The method steps and treated subject populations of the instant method and that of Cloyd 797 are identical except that the instant method defines that treatment in four separate infusions and defines the specific vehicle used for the infusion of the carbamazepine inclusion complex. With respect to the number of infusions being four, this is obvious over the claims of Cloyd 797 because Cloyd 797 claims a daily dosing performed every 4-12 hours, which results in a number of daily infusions ranging from 2-6, wherein one of ordinary skill in the art could select 4 infusions as part of routine experimentation with the range of 2-6. Further it would be obvious to one of ordinary skill that the overall daily dose should total 100% of the desired dose, hence, when selecting 4 infusion, each infusion dose would be adjusted to be 25% of the total daily dose, rendering instant claims 36 and 47 obvious. With respect to the instant limitations regarding the physiologically acceptable fluid, Cloyd 797 provides guidance in Col. 5 that fluid suitable for infusion of carbamazepine inclusion complexes are sterile isotonic water, Ringer's lactate, D5W (5% dextrose in water), physiological saline, which renders the instant fluids prima facie obvious.
It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (MPEP § 804(II)(B)(2)(a))

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623